Citation Nr: 0110974	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1976 to March 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO.  

The veteran failed to report to a personal hearing scheduled 
in February 2001. 



FINDINGS OF FACT

1.  In a May 1977 decision, the RO denied the original claim 
of service connection for schizophrenia and provided the 
veteran with notice of his procedural and appellate rights; 
however, a Notice of Disagreement was not received within the 
subsequent one-year period.  

2.  In an October 1993 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim, and the veteran did not timely appeal that decision.  

3.  The veteran has not submitted new evidence to reopen the 
claim since the October 1993 decision.  



CONCLUSION OF LAW

New and material evidence has not been submitted since the 
RO's October 1993 decision, thus, the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from May 1976 to March 1977.  
Following his discharge from service, the veteran filed a 
claim for service connection for a nervous condition.  At 
that time, the evidence of record consisted of medical 
records showing several hospitalizations for schizophrenia 
prior to entry into service in 1973, 1974, 1975 and 1976.  

In addition, service medical records showed treatment for 
schizophrenia in service and that the veteran was discharged 
from service as a result of his psychiatric condition.  
Specifically, a Medical Board convened in September 1976 held 
that the veteran's schizophrenia existed prior to service and 
was not aggravated by military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.306(a) (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).

In a May 1977 decision, the RO denied the veteran's original 
claim of service connection for a nervous disorder based on a 
Medical Board finding that the veteran's schizophrenia pre-
existed service and was not aggravated therein.  
Specifically, the evidence showed that the veteran was 
hospitalized on numerous occasions in 1973, 1974, 1975, 1976 
and 1977 for schizophrenia.  Other diagnoses were that of 
acute alcohol intoxication, overdose of tranquilizing 
medication and inadequate personality.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's May 1977 
decision denying service connection for a nervous condition 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 
C.F.R. 3.104 (2000).  

Since May 1977, the veteran has submitted several additional 
claims of service connection for schizophrenia.  In rating 
decisions and/or letters dated August 1984, December 1990, 
October 1993 and December 1997, the RO held that no new and 
material evidence was submitted.  

In conjunction with his August 1992 claim of service 
connection for schizophrenia, the veteran contended that he 
was given drugs in service that caused mental anguish, 
sleepless nights and hallucinations.  In addition, the 
veteran contended that he was exposed to a radiation gun in 
service.  The RO considered VA treatment records submitted in 
support of the veteran's claim, but found in the October 1993 
rating decision that the evidence, while new, was not 
material as it contained no reasonable, factual basis for 
finding service incurrence or aggravation of the veteran's 
pre-existing nervous condition.  

Thereafter, in a December 1996 rating decision, the RO denied 
the veteran's claim of service connection for a nervous 
disorder as secondary to exposure to ionizing radiation.  

Finally, the RO declined to reopen a claim of service 
connection for a psychiatric disorder in a December 1997 
rating decision.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (the Court) has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 
Vet.App. 273 (1996).  In this case, the last final decision 
of record was December 1997.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the veteran has not submitted new evidence to 
the record since the RO's October 1993 decision.  The Board 
notes that the veteran's assertions regarding administration 
of hallucinogenic drugs by Army personnel are not new as they 
have been previously addressed in the RO's October 1993 
rating decision.  In addition, the evidence submitted in 
conjunction with the veteran's August 1992 claim of service 
connection for a nervous disorder has already been considered 
by the RO.  As such, the veteran's current assertions are 
redundant and must be considered cumulative evidence 
previously submitted.  Moreover, in his April 1997 claim of 
service connection, the veteran stated that he had no new and 
material medical evidence to submit in support of my claim.  

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The Board 
reiterates that the veteran admittedly had no new evidence to 
show that his pre-existing schizophrenia was incurred in 
service, was aggravated in service, was incurred within the 
presumptive period, or that current schizophrenia was related 
to service in any way.  Thus, there is no new evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record shows that the veteran was notified in the 
December 1997 rating decision that new and material evidence 
to reopen a claim of service connection for a psychiatric 
disorder had not been submitted.  The veteran was informed 
that no evidence at all was submitted.  That is the key issue 
in this case, and the rating decision, as well as the 
Statement of the Case informed the veteran that new and 
material evidence was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, to reopen and remand the 
case would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

